December 01, 2006


Mr. Ken Johnson
Assistant City Attorney, CIty of Waco
P.O. Box 2570
Waco, TX 76702-2570
Ms. Barbara Bryant Deane
Assistant Attorney General
PO Box 12548
Austin, TX 78711-2548

RE:   Case Number:  06-0545
      Court of Appeals Number:  07-05-00067-CV
      Trial Court Number:  GV4-02065

Style:      CITY OF WACO, TEXAS
      v.
      GREG ABBOTT, ATTORNEY GENERAL OF THE STATE OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   The  Joint  Motion  to
Dismiss Appeal Due to Mootness and Settlement and to Reverse and Vacate  the
Court of Appeals'  Judgment  and  Opinion  is  granted  in  part.   (Justice
Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp           |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Joe F Grubbs         |